 



         

EXHIBIT 10.1
October 24, 2006
Ms. Robin Marino
[Address]

Re:   Modification of Employment Arrangement

Dear Robin:
The Compensation Committee of the Board of Directors of Martha Stewart Living
Omnimedia, Inc. (the “Company”) has approved a modification (the “Modification”)
to your original employment letter, which was filed with the Securities and
Exchange Commission as an exhibit to the Company’s Current Report on Form 8-K
dated June 10, 2005 (the “Original Agreement”).
Pursuant to the Modification, the Company will reimburse you for all rent paid
by you, up to a maximum of $50,000 per fiscal year, for your residence in
Manhattan, which you have obtained for the purpose of being closer to your
office. The Company has agreed to pay all rent accrued since January 1, 2006,
resulting in an estimated payment to you of $48,000 for fiscal 2006. It is
understood and agreed that the Modification applies only so long as you remain
an employee of the Company and maintain the Manhattan residence to be closer to
the office. The Modification shall terminate if you move your primary residence
closer to Manhattan.
Any amounts paid to you pursuant this Modification will be fully taxable.
Notwithstanding the foregoing, payments pursuant to this Modification do not
comprise part of your base salary or bonus pursuant to the Original Agreement
and are expressly excluded from calculations for any potential payments to you
under the Company’s 2005 Executive Severance Pay Plan.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



Please indicate your acceptance of and agreement to the terms and conditions
herein by signing and returning the enclosed copy of this letter.

            Very truly yours,

/s/  Howard Hochhauser

 
Howard Hochhauser
Chief Financial Officer
                       

Agreed to and Accepted:
/s/  Robin Marino
 
Robin Marino

 